171 Ga. App. 681 (1984)
320 S.E.2d 890
GASKINS
v.
FOWLER.
68918.
Court of Appeals of Georgia.
Decided July 16, 1984.
Carlton L. Gaskins, Jr., pro se.
C. Grant Washington, for appellee.
BANKE, Presiding Judge.
This is an appeal from an order granting the appellee's petition for the adoption of his stepdaughter. The appellant is the child's natural father. Based on the testimony presented at the hearing, the trial court concluded that the adoption was in the best interests of the child and that the appellant's consent was not necessary because he *682 had failed significantly for a period of more than a year prior to the filing of the petition either to provide care and support for the child or to make a bona fide attempt to communicate with the child. No transcript of the evidence has been included on the record on appeal. Held:
1. The appellee's motion to dismiss the appeal is denied.
2. The findings of the trial court were sufficient to support the order of adoption pursuant to OCGA § 19-8-6 (b). See generally Kirkland v. Lee, 160 Ga. App. 446, 450 (287 SE2d 365) (1981). Accord Baker v. Nicholson, 161 Ga. App. 498 (289 SE2d 829) (1982). In the absence of a transcript, we must assume that these findings were supported by the evidence presented at the hearing.
Judgment affirmed. Pope and Benham, JJ., concur.